Exhibit 10.1
Execution Copy
 
 
WAIVER
 
This Waiver (“Waiver”) is entered into as of October 27, 2009 by and among
Select Comfort Corporation (the “Company”), JPMorgan Chase Bank, National
Association, as Administrative Agent and Collateral Agent, Bank of America,
N.A., as Syndication Agent, and the financial institutions signatories hereto as
lenders (the “Lenders”).
 
 
RECITALS
 
A.           The undersigned are parties to that certain Credit Agreement dated
as of June 9, 2006, as amended pursuant to Amendment No. 1 to Credit Agreement
dated as of June 28, 2007, Amendment No. 2 to Credit Agreement dated as of
February 1, 2008, Amendment No. 3 to Credit Agreement dated as of May 30, 2008,
Amendment No. 4 to Credit Agreement dated as of December 2, 2008, Amendment No.
5 to Credit Agreement dated as of January 2, 2009, Amendment No. 6 to Credit
Agreement dated as of January 15, 2009 ("Amendment No. 6"), Amendment No. 7 to
Credit Agreement dated as of January 31, 2009, Amendment No. 8 to Credit
Agreement dated as of February 28, 2009, Amendment No. 9 to Credit Agreement
dated as of April 18, 2009, Amendment No. 10 to Credit Agreement dated as of May
8, 2009, Amendment No. 11 to Credit Agreement dated as of May 22, 2009
("Amendment No. 11"), Amendment No. 12 to Credit Agreement dated as of September
4, 2009, and Amendment No. 13 to Credit Agreement dated as of September 22, 2009
(the “Credit Agreement”).  Unless otherwise specified herein, capitalized terms
used in this Waiver shall have the meanings ascribed to them by the Credit
Agreement.
 
B.           The Company has requested that the Administrative Agent and the
Lenders grant a limited waiver with respect to the Credit Agreement.
 
C.           The Administrative Agent and the undersigned Lenders are willing to
grant such waiver on the terms and conditions set forth below.
 
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
 
1.   Limited Waiver.  Upon satisfaction of the conditions to effectiveness set
forth in paragraph 3 below, the Administrative Agent and the Lenders signatory
hereto hereby waive the Company’s (i) breach of Section 5.01(a) of the Credit
Agreement occasioned by its delivery of an audit for fiscal year 2008 with a
“going concern” qualification, (ii) breach of Section 6.09 of the Credit
Agreement for the respective fiscal period ending on or about December 31, 2008
and other applicable fiscal periods ending on or prior to a Waiver Termination
Event, (iii) breach of Section 6.10 of the Credit Agreement for the respective
fiscal period ending on or about March 31, 2009 and other applicable fiscal
periods ending on or prior
 
 
 

--------------------------------------------------------------------------------

 
 
to a Waiver Termination Event, and (iv) breach of the financial covenant set
forth in Section 6.12 of the Credit Agreement for the fiscal period ending on or
about December 31, 2008 and other applicable fiscal periods ending on or prior
to a Waiver Termination Event, provided such waivers shall expire on the
occurrence of any Waiver Termination Event, and upon such expiration the terms
and provisions of Sections 5.01(a), 6.09, 6.10 and 6.12 of the Credit Agreement
shall be effective with the same force and effect under the Credit Agreement as
if such waivers had not been given.  As used in this paragraph 1, “Waiver
Termination Event” means the earliest to occur of (A) 5 p.m. Chicago time on
November 10, 2009, and (B) if at any time Capital Expenditures for the period
commencing on the first day of the fiscal month for January, 2009 through the
date of determination exceeds $4,000,000 in the aggregate.
 
            2.   Representations and Warranties of the Company.  The Company and
each Subsidiary Guarantor represents and warrants that:
 
           (a)           Its execution, delivery and performance of this Waiver
has been duly authorized by all necessary corporate action and this Waiver is
its legal, valid and binding obligation enforceable against it in accordance
with its terms, except as the enforcement thereof may be subject to (i) the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally and (ii) general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
           (b)           Each of the representations and warranties contained in
the Credit Agreement and the other Credit Documents is true and correct in all
material respects on and as of the date hereof as if made on the date hereof
(except any such representation or warranty that expressly relates to or is made
expressly as of a specific earlier date, in which case such representation or
warranty shall be true and correct with respect to or as of such specific
earlier date).
 
                    (c)           After giving effect to this Waiver, no Default
has occurred and is continuing.
 
           3.   Effective Date.  This Waiver shall become effective upon receipt
by the Administrative Agent of (i) duly executed counterparts of this Waiver
from the Company, the Subsidiary Guarantors and the Required Lenders, (ii) the
Reaffirmation of Guaranty in the form attached hereto as Exhibit A executed by
each of the Subsidiary Guarantors, (iii) payment to the Administrative Agent, in
immediately available funds for the ratable benefit of the Lenders, of an
amendment and waiver fee of $50,000, which fee shall be deemed fully earned and
nonrefundable on the Effective Date, and (iv) payment of all other fees due the
Administrative Agent, including, without limitation, all fees and out-of-pocket
costs and expenses of counsel to the Administrative Agent and of the financial
advisor retained by its counsel invoiced through the date hereof.
 
           4.   Reference to and Effect Upon the Credit Agreement.
 
          (a)           Except as specifically amended above, the Credit
Agreement and the other
 
 
- 2 -

--------------------------------------------------------------------------------

 
       Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.  Without limiting the generality of the foregoing, the
Company hereby reaffirms its obligations under paragraph 4(b) of Amendment No. 6
with respect to the deposit into a cash collateral account with the Collateral
Agent of any federal or state income tax refunds received hereafter by or for
the benefit of the Company or any Subsidiary Guarantor, and its obligations
under Section 6.16, as amended by Amendment No. 11.
 
          (b)           The execution, delivery and effectiveness of this Waiver
shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under the Credit Agreement or any Credit
Document, nor constitute a waiver of any provision of the Credit Agreement or
any Credit Document, except as specifically set forth herein.  Upon the
effectiveness of this Waiver, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as amended hereby.
 
          5.   Release of Claims and Waiver.  Each of the Company and the
Subsidiary Guarantors hereby releases, remises, acquits and forever discharges
each of the Lenders and such Lender’s employees, agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the “Released Parties”), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, for or because of
any matter or things done, omitted or suffered to be done by any of the Released
Parties prior to and including the date of execution hereof, and in any way
directly or indirectly arising out of or in any way connected to this Waiver,
the Collateral, the Loans, the Credit Agreement, or the other Credit Documents
(all of the foregoing hereinafter called the “Released Matters”).  Each of
the Company and the Subsidiary Guarantors acknowledges that the agreements in
this paragraph are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters. Each of the
Company and the Subsidiary Guarantors represents and warrants to the Lenders
that it has not purported to transfer, assign or otherwise convey any right,
title or interest of the Company or the Subsidiary Guarantors in any Released
Matter to any other person and that the foregoing constitutes a full and
complete release of all Released Matters.
 
         6.   Costs and Expenses.  The Company hereby affirms its obligations
under Section 9.03 of the Credit Agreement to reimburse the Administrative Agent
for all reasonable costs and out-of-pocket expenses paid or incurred by the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Waiver, including but not limited to the reasonable fees,
charges and disbursements of attorneys for the Administrative Agent with respect
thereto.
 
         7.   Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York (without regard to
conflict of law provisions thereof).
 
 
- 3 -
 

--------------------------------------------------------------------------------

 
 
         8.   Headings.  Section headings in this Waiver are included herein for
convenience of reference only and shall not constitute a part of this Waiver for
any other purposes.
 
         9.   Counterparts.  This Waiver may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.
 
[signature pages follow]
 

- 4 - 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Waiver as of the date and
year first above written.
 
SELECT COMFORT CORPORATION,
Borrower
 
By  /s/ James C. Raabe
Name:  James C. Raabe
Title:  CFO
 


 

- 5 - 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, individually as a Lender, as
Administrative Agent and as Collateral Agent
 
By  /s/ Patricia S.
Carpen                                                                           
Name:  Patricia S. Carpen
Title:    Vice President


 
BANK OF AMERICA, N.A., individually as a
Lender and as Syndication Agent
 
By                                                                           
Name:
Title:


 
CITICORP USA, INC., as a Lender
 
By  /s/ Sugam
Mehta                                                                           
Name:  Sugam Mehta
Title:    Vice President


 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
 
By  /s/ Troy Jefferson 
Name:  Troy Jefferson
Title:    Vice President


 
BRANCH BANKING AND TRUST CO., as a Lender
 
By  /s/ Troy R. Weaver
Name:  Troy R. Weaver
Title:    Senior Vice President
 

- 6 - 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
REAFFIRMATION OF GUARANTY
 
Each of the undersigned hereby acknowledges receipt of a copy of the Waiver
(“Waiver”) dated as of October 27, 2009, and reaffirms its obligations under the
Subsidiary Guaranty dated as of June 9, 2006 in favor of JPMorgan Chase Bank,
National Association, as Administrative Agent, and the Lenders (as defined in
the Waiver).
 
Dated as of October 27, 2009
 


 
SELECT COMFORT RETAIL CORPORATION
 
By  /s/ James C.
Raabe                                                                           
Name:  James C. Raabe
Title:    CFO








SELECT COMFORT CANADA HOLDING INC.
 


By  /s/ James C.
Raabe                                                                           
Name:  James C. Raabe
Title:    CFO








SELECTCOMFORT.COM CORPORATION
 


By  /s/ James C.
Raabe                                                                           
Name:  James C. Raabe
Title:    CFO







- 7 - 
 

--------------------------------------------------------------------------------

 
